865 F.2d 262
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Bonnie VINTON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-1352.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1988.

Before MILBURN and ALAN E. NORRIS, Circuit Judges, and RICHARD F. SUHRHEINRICH, District Judge.*
PER CURIAM.


1
Plaintiff, Bonnie Vinton, appeals from an order of the district court which affirmed a decision of the Appeals Council which found plaintiff disabled as of June 3, 1986, but denied benefits as of her alleged onset date of September 1, 1981.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the decision of the Appeals Council is not supported by substantial evidence.  Accordingly, the district court did not err in granting summary judgment to the Secretary, and the judgment of the district court is therefore AFFIRMED upon the reasoning set forth in the court's opinion dated February 26, 1988.



*
 The Honorable Richard F. Suhrheinrich, United States District Judge for the Eastern District of Michigan, sitting by designation